UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-4093


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

CHAVEZ DEPAUL FOX, a/k/a Paul Fox,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:05-cr-00149-JAB-5)


Submitted:   August 28, 2012             Decided:   September 14, 2012


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John D. Bryson, WYATT, EARLY, HARRIS & WHEELER, LLP, High Point,
North Carolina, for Appellant. Ripley Rand, United States
Attorney, Sandra J. Hairston, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Chavez     Depaul       Fox   pled     guilty    to    one   count    of

conspiracy to distribute cocaine base.               He was sentenced to a

term of seventy-seven months’ imprisonment to be followed by

five years of supervised release.              While on supervised release,

Fox was arrested twice pursuant to traffic stops and found to be

in possession of marijuana.             The district court revoked Fox’s

supervised release term and sentenced him to forty-three months’

incarceration.      On appeal, Fox’s sole contention is that the

district court improperly relied on hearsay evidence in finding

that he violated the terms of his release in violation of Fed.

R. Crim. P. 32.1(b)(2)(C) and his rights under the Confrontation

Clause.

          We     review     a    district   court’s       decision     to   revoke

supervised release for abuse of discretion.                  United States v.

Pregent, 190 F.3d 279, 282 (4th Cir. 1999).                 A district court’s

ruling to admit hearsay evidence during a supervised release

revocation     hearing      is     likewise      reviewed       for    abuse    of

discretion.     United States v. Medford, 661 F.3d 746, 751 (4th

Cir. 2011), cert. denied, 132 S. Ct. 1729 (2012).

          “Supervised release revocation hearings are informal

proceedings    in   which   the    rules    of   evidence,      including    those

pertaining to hearsay, need not be strictly applied.”                       United

States v. Doswell, 670 F.3d 526, 530 (4th Cir. 2012); see also

                                        2
Fed.    R.     Evid.       1101(d)(3)           (excluding          probation        revocation

hearings      from      proceedings        subject          to    the    federal         rules    of

evidence).         However, due process affords a releasee a limited

right “to confront and cross-examine adverse witnesses” at a

revocation         hearing       “unless    the       hearing       officer     specifically

finds good cause for not allowing confrontation.”                               Morrissey v.

Brewer, 408 U.S. 471, 489 (1972).                           Prior to admitting hearsay

evidence      in    a   revocation         hearing,         “the     district       court        must

balance      the     releasee’s       interest         in        confronting        an     adverse

witness      against       any     proffered         good     cause      for   denying           such

confrontation.”            Doswell, 670 F.3d at 530.                       Further, the due

process      guarantee       is    embodied      in    the       procedural     rule       that    a

releasee      is    “entitled       to . . .         question        any    adverse        witness

unless the court determines that the interest of justice does

not    require       the     witness       to    appear.”               Fed.   R.    Crim.        P.

32.1(b)(2)(C).

              Here Officer Hanes, who effectuated the first traffic

stop, explained to the court that his captain told him that

morning that he had received information that a “Paul Fox” was

in possession of three pounds of marijuana.                                When the officer

began explaining what the confidential source specifically said,

defense      counsel       objected        and        the        government     changed          its

questioning to ask Officer Hanes what he did as a result of the

information he received.

                                                 3
            Upon our review, we find that the statement at issue

was not hearsay.         “Fed. R. Evid. 801(c) defines an out of court

statement as hearsay if it is offered in evidence to prove the

truth of the matter asserted.”                   United States v. Love, 767 F.2d

1052, 1063 (4th Cir. 1985) (internal quotation marks omitted).

Out of court statements are not hearsay, however, “if [they are]

offered for the limited purpose of explaining why a government

investigation was undertaken.”                   Id.      In Love, we rejected the

argument that a DEA agent’s testimony concerning information he

received from a fellow agent was hearsay, since the testimony

was offered “only to explain why the officers and agents made

the     preparations      that       they        did     in     anticipation     of     the

appellants’ arrest.”         Id.

            Similarly       here,     Officer          Hanes’    testimony   concerning

the informant’s information was not offered for the truth of the

matter asserted, but rather to explain why he was looking for

Fox’s    vehicle    on    the    date       in    question.         And   even    if    the

statement qualified as hearsay, the two officers subsequently

testified to their first hand accounts of finding and seizing

marijuana from Fox’s vehicle.                    That testimony demonstrated the

reliability of the informant’s information, and reliability “is

a     critical     factor       in    the         balancing        test   under        Rule

32.1.”     Doswell, 670 F.3d at 531.                      “If hearsay evidence is

reliable     and    the     Government            has     offered     a   satisfactory

                                             4
explanation for not producing the adverse witness, the hearsay

evidence   will   likely   be   admissible   under   Rule   32.1.”   Id.

Because the information provided by the confidential informant

was clearly reliable, the evidence of the informant’s statement,

assuming it to be hearsay, would have been admissible in the

revocation proceeding.

           We accordingly find no abuse of discretion and affirm

the district court’s judgment.          We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                              AFFIRMED




                                    5